269 U.S. 40 (1925)
AMERICAN RAILWAY EXPRESS COMPANY
v.
DANIEL.
No. 53.
Supreme Court of United States.
Argued October 16, 1925.
Decided October 26, 1925.
CERTIORARI TO THE SUPREME COURT OF THE STATE OF GEORGIA.
*41 Mr. Blair Foster, with whom Messrs. H.S. Marx, Robert C. Alston and A.M. Hartung were on the brief, for petitioner.
No appearance for respondent.
MR. JUSTICE HOLMES delivered the opinion of the Court.
This is a suit against the petitioning Express Company for the value of a parcel that was received by the Company for carriage but was not delivered. The Company admitted liability for fifty dollars but alleged that it could not be held for more, because the receipt that it gave fixed that sum as the value of the goods and a higher value would have required the payment of a higher rate. Under the ruling of the Court a verdict was found against the petitioner for a hundred dollars, interest and costs, subject to questions of law reserved, and judgment on the verdict was affirmed by the Supreme Court of the State, without opinion, by an evenly divided Court.
The goods were delivered by an agent and, after conversation between him and the agent of the Express Company, the latter put fifty dollars into the receipt as the value, neither party having any clear knowledge, and the receipt later was handed to and bound the sender of the goods. Great Northern Ry. Co. v. O'Connor, 232 U.S. 508, 514. The rate for carriage of property valued at more than fifty dollars was higher than that charged. The schedules filed with the Interstate Commerce Commission were offered, to show the rates, but were excluded, and the judgment was affirmed seemingly on the ground that the sending agent was not shown to have known that a lower valuation secured a lower rate, and that the carrier *42 knew that the agent was ignorant of the true value of the goods. No argument is made for the respondent and it is plain that the judgment cannot be sustained. The carrier's knowledge of the agent's ignorance of the value was immaterial. It acted in good faith. The carrier's schedules should have been admitted and bound both parties. Kansas City Southern Ry. Co. v. Carl, 227 U.S. 639, 652, 653. Southern Express Co. v. Byers, 240 U.S. 612, 614. American Railway Express Co. v. Lindenburg, 260 U.S. 584. The sender is bound to know the relation established by them between values and rates. Galveston, Harrisburg & San Antonio Ry. Co. v. Woodbury, 254 U.S. 357, 360. Western Union Telegraph Co. v. Esteve Brothers & Co., 256 U.S. 566.
Judgment reversed.